Citation Nr: 0815667	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  99-10 480	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to an increased rating for service-connected 
kidney stones, currently evaluated as 10 percent disabling. 



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from April 1962 to June 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied a compensable rating for the service-
connected kidney stones. 

In March 2003 the veteran testified at a Travel Board hearing 
at the RO before an Acting Veterans Law Judge who is no 
longer employed by the Board.  Following a remand y that 
Acting Judge, in a January 2004 rating decision the RO 
granted a 10 percent rating for the kidney stones, effective 
from February 12, 1997.  The veteran continued his appeal for 
an even higher rating. 

In February 2008, the Board sent the veteran a letter 
advising him that the Acting Veterans Law Judge who had 
conducted his hearing in March 2003 was no longer employed at 
the Board, and offered the veteran the opportunity to have 
another hearing.  The veteran was given 30 days to respond to 
the letter, and no response has been received by the Board.  


FINDING OF FACT

The veteran's kidney stones are manifested by an occasional 
attack, but do not require catheter drainage, diet therapy, 
drug therapy, or invasive or non-invasive procedures more 
than two times a year.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for kidney 
stones have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.115b, Diagnostic Codes 7508, 7509 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209). 

In September 2003, November 2004, March 2005, January 2005, 
April 2006, and August 2006, the RO sent the veteran letters 
informing him of the types of evidence needed to substantiate 
his claim and its duty to assist him in substantiating his 
claims under the VCAA.  These letters informed the veteran 
that VA would assist him in obtaining evidence necessary to 
support his claim, such as records in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  He was advised that it was his 
responsibility to send medical records or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide to provide "any evidence in your possession that 
pertains to your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the aforementioned 
letters provided to the veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
advised of his opportunities to submit additional evidence.  
Subsequently, an SOC and several SSOCs provided him with 
additional time to submit more evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, he has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.

Development has taken place in this case during the course of 
the present appeal.  In the aggregate, the veteran and his 
representative have demonstrated actual knowledge of, and 
have acted upon, the information and evidence necessary to 
substantiate the claim.  See, e.g., Dalton v. Nicholson, 21 
Vet. App. 23, 30 (2007) (Court was convinced that appellant 
and representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim).  
Thus, any presumption of error as to VCAA notice has been 
rebutted in this case.  See Sanders, supra.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claims 
herein are being denied, such matters are moot.

II.  Factual Background

On VA examination in July 1997, the veteran reported 
recurrent renal calculi since 1970, and said he had 
experienced a total of five over the years, with the last one 
occurring in 1996.  He had always been able to pass them 
spontaneously and had never had any surgical procedures.  His 
last IVP revealed a renal calculus in the left kidney.  He 
indicated he was asymptomatic and had no associated pain.  He 
did have severe pain whenever the kidney stone moves.  The 
diagnoses included recurrent renal calculi bilaterally.  

An October 1997 VA report of a urogram showed no change in 
the left renal stone.

Received from the veteran in February 1999 was his 
substantive appeal (on VA Form 9), on which he asserted that 
he had been on medication for years for dissolving stones, 
had been on diet therapy, including discontinuing carbonated 
beverages, lower animal fat, and had been taking pain 
medications.  

VA treatment records show that in May 1999 the veteran was 
noted to have a persistent large left renal stone.  June 2003 
he underwent a urology consult which reported a negative 
intravenous pyelogram (IVP) for any stones, and concluded 
that the likely etiology for hematuria was his prostate.  

In March 2003 the veteran testified at his Travel Board 
hearing that he had chronic hematuria on almost every primary 
care visit.  He asserted that the doctors could not ascertain 
the cause of his hematuria.  He had occasional left and right 
flank pain.  He had not had a kidney stone in the past two to 
three years.  

On VA examination in January 2004, the veteran's medical 
records were reported to show he had passed a kidney stone 
every two years, up until 2001, when he passed his last 
kidney stone.  In an addendum it was noted that the veteran 
had attacks of renal colic once a week, but did not require 
catheter drainage or involve infection or impairment of 
kidney function.  It was noted that he was hospitalized in 
September 2003 and an IVP showed a 4 mm stone in the mid-pole 
of the right kidney, and also that he had microhematuria.  It 
was also noted that at that time he did not require diet 
therapy or drug therapy for the kidney stone problem, and had 
not had invasive or non-invasive procedures conducted more 
than twice a year.

On VA examination in November 2006, the veteran reported that 
his problem began in 1972 when he passed his first kidney 
stone.  Following that, he had passed a kidney stone every 
two years until 2001, and that since that time he had passed 
three small stones over the two past years, accompanied by 
microhematuria.  The last kidney stone he had passed was in 
April 2003.  He had never been catheterized, never had 
dilatations or drainage procedures, and had never had diet 
therapy or medications.  The diagnosis was recurrent kidney 
stones, and it was noted that the veteran had had only three 
small stones in the past two years, which had not required 
him to go to the emergency room.


III.  Applicable Law and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Nephrolithiasis is evaluated under  38 C.F.R. § 4.115b, 
Diagnostic Code (DC) 7508.  This diagnostic code evaluates 
nephrolithiasis as hydronephrosis, except for recurrent stone 
formation requiring one or more of the following: (1) diet 
therapy, (2) drug therapy, (3) invasive or non-invasive 
procedures more than two times a year, in which case a 30 
percent evaluation is warranted. 

Hydronephrosis is evaluated under Diagnostic Code 7509.  This 
diagnostic code provides a 10 percent evaluation for only an 
occasional attack of colic, not infected and not requiring 
catheter drainage.  A 20 percent evaluation is warranted for 
frequent attacks of colic, requiring catheter drainage.  A 30 
percent evaluation requires frequent attacks of colic with 
infection (pyonephrosis), kidney function impaired.  Severe 
hydronephrosis is rated as renal dysfunction. 

After reviewing the entire record, the Board concludes that a 
rating in excess of 10 percent is not warranted, because 
there is no evidence that the veteran has ever required 
catheter drainage (38 C.F.R. § 4.115b, DC 7509), nor is there 
evidence of recurrent stone formation requiring one or more 
of the following: (1) diet therapy, (2) drug therapy, (3) 
invasive or non-invasive procedures more than two times a 
year (DC 7508).  The veteran reported that he had passed a 
kidney stone every two years, up until 2001, and then had 
passed three small stones since then, accompanied by 
microhematuria.

The medical evidence in this case therefore establishes a 
severity consistent with an occasional attack of colic, with 
no infection and no need for catheter drainage.  Medical 
records indicate that the veteran has had consistent 
complaints of microhematuria, which has at least on some 
occasions been attributed to kidney stones.  Thus, the Board 
concludes that the evidence of record indicates his 
disability approximates the severity required for a 10 
percent rating under Diagnostic Code 7509.

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  In this case, the veteran has 
not alleged, and the evidence of record does not show, 
interference with employment or frequent periods of 
hospitalization.  Therefore, referral for consideration of an 
extraschedular evaluation is not warranted. 38 C.F.R. § 
3.321(b)(1).

ORDER

A rating in excess of 10 percent for kidney stones is denied.



_________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


